DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction Requirement for Groups of Invention
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 04/09/2021 is acknowledged. Accordingly, claims 12-20 are withdrawn as being drawn to a nonelected Group of Invention. 

Restriction Requirement for Election of Species
Applicant's election with traverse of Species 1, 3, and 5 (directed to Figs. 4, 6, and 8, respectively) in the reply filed on 04/09/2021 is acknowledged.  
During an Examiner-Initiated Interview on 05/03/2021, Applicant provided reasons for the traversal of the requirement for an election of one singular species, as set forth in the restriction requirement filed 03/10/2021. Applicant submitted via the Interview that Species 1, 3, and 5 (Figs. 4, 6, and 8, respectively) are not independent or distinct species, as they are simply iterative examples included as a way to emphasize certain features of the same species. In other words, Figs. 4, 6, and 8 are the same species, but with features being iteratively added on in order to highlight those features. Thus, Applicant’s arguments provided in the Remarks filed 04/09/2021, as well as during the interview on 05/03/2021, are found persuasive. Accordingly, the previously applied requirement for an election of species for the Species 1, 3, and 5 is taken as ONE single species. 

With respect to the above newly established requirement for an election of species, Applicant’s election of Species 1 (drawn to Figs. 4, 6, and 8) in the Interview on 05/03/2021 is acknowledged. Species 2-6 (Figs. 5, 7, and 9-11) are therefore non-elected. 

Specification
The disclosure is objected to because of the following informalities:
Line 10 of Page 13 of the specification recites that “as shown, the processor(s) 48 may also be configured to identify a plurality of peak amplitudes 72 within the data signals 45, e.g. based on when the data signals exceed the threshold 70.” There does not appear to be any corresponding element number 72 in any of the Drawings. Furthermore, the “plurality of peak amplitudes” is later referred to as element number 82. 
Examiner is assuming this to be a typographical error, and interpreting the “plurality of peak amplitudes” to instead be identified as element number 82. Examiner nonetheless respectfully requests correction of the Specification to reflect the intended corresponding element numbers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to improve visibility of the location marker on the display screen" in lines 11-12. As currently claimed and disclosed, the term “the location marker” has not been previously introduced or defined in the claim. Accordingly, there is insufficient antecedent basis for this limitation in the claim. 
Claim 1 also rejected under 35 U.S.C. 112(b) because the relationship between “the location signal” and “the location marker” (both recited in claim 1) is unclear and further renders the claim indefinite. Claim 1 recites a sequence of steps with respect to a location signal and location marker, including: “generating … a location signal;” “modifying … at least one characteristic of the location signal so as to improve visibility of the location marker on the display screen, wherein the modified location signal is displayed on the display screen…”. It is not clear to the examiner how the “modified location signal is displayed on the display screen” when it was previously recited in the claim that the purpose is to “improve visibility of the location marker on the display screen.” The language used in the claim leads to a number of questions about the clarity and definiteness of the claim. For example, are there two separate items being displayed on the display screen simultaneously (one location marker and one location signal)? Are the two (the location marker and the location signal) the same? Examiner respectfully requests amending the claim language to clarify the relationship between these two terms. 
	The term “meta-frame repeat period” in claims 4-6 is unclear and renders the claim indefinite. Claim 4 recites the term “meta-frame repeat period” in lines 4 and 5-6; claim 5 recites the term “meta-frame repeat period” in lines 1-2 and 8; claim 6 recites the term “meta-frame repeat period” in lines 1-2. The specification and the claims of the present application do not provide a clear definition for the term 
	Claims 9-10 are rejected under 35 U.S.C. 112(b) for similar reasons as described above with respect to claim 1. 
	Regarding claim 9, the claim recites “the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity.” Claim 1 recites the step of “modifying … at least one characteristic of the location signal so as to improve visibility of the location marker on the display screen.” Considering that the location signal of claim 1 is an ultrasound signal, it is not clear to the examiner how one could modify the location signal characteristics recited in claim 9. For example, it is not clear how one could modify the color, shape, size, brightness, or rate of flashing of an ultrasound signal. Assuming Examiner is interpreting the claims correctly, Examiner respectfully suggests amending the claim language to reflect that the location marker characteristic should be modified to improve visibility as opposed to the location signal characteristic. 
	Claim 10 recites “the location signal comprises at least one of a flashing marker or a reflective marker.” Similarly to claim 9 above, it is not clear how the location signal could be a flashing marker or a reflective marker. Examiner respectfully suggests amending the claim language to reflect that the location marker comprises as least one of a flashing marker or a reflective marker, as opposed to the location signal. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson et al. (US 4249539 A, hereinafter "Vilkomerson") in view of Pelissier et al. (US 2010/0298705 A1, hereinafter "Pelissier").

Regarding claim 1, Vilkomerson discloses: 
A method ("means and methods for facilitating such placement" Vilkomerson: Col. 1, lines 36-37), the method comprising:
receiving ("Incident pulses from the imaging transducer to the omni-directional transducer are sensed at the latter" Vilkomerson: Abstract), via a needle transducer ("channel formed by the needle 101 is useful in accordance with the principles of the present invention to carry a small, essentially point source omnidirectional transducer 103" Vilkomerson: Col. 2, lines 52-55) of the needle assembly (“conventional aspiration needle 101” Vilkomerson: Col. 2, lines 49-50), data signals from an autonomous (“apparatus is conventional, and that substantially all ultrasound imaging systems can be functionally divided into these aspects” Vilkomerson: Col. 4, lines 15-17) ultrasound imaging system ("ultrasound imaging system" Vilkomerson: Claim 1),
the data signals ("signal pulse is sensed by transducer 103" Vilkomerson: Col. 5, line 33) comprising information relating to a plurality of ultrasound waves ("pulse wave fronts which first were issued from transducer 202" Vilkomerson: Col. 4, lines 37-38) generated by an ultrasound probe of the autonomous ultrasound imaging system ("B-mode imaging system 201 has a transducer 202" Vilkomerson: Col. 3, lines 11-12, Fig. 2);
generating, via the needle transducer of the needle assembly, a location signal ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63) for at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("omnidirectional transducer at the 
Vilkomerson remains silent on: 
A method for identifying a needle of a needle assembly on a display screen,
modifying, via a processor of the needle assembly, at least one characteristic of the location signal so as to improve visibility of the location marker on the display screen, 
wherein the modified location signal is displayed on the display screen during use of the needle assembly so as to locate the at least one portion of the needle.
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
A method ("method for generating a display useful in directing a fine elongate instrument" Pelissier: [0032]) for identifying a needle of a needle assembly on a display screen ("generate on the display a marker indicating the location of the tip of the instrument" Pelissier: [0044]),
modifying, via a processor of the needle assembly, at least one characteristic ("marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment" Pelissier: [0155]) of the location signal so as to improve visibility ("allows the location of needle 21 to be illustrated clearly on image 23 (even if the ultrasound echos do not provide a clear image of needle 21)" Pelissier: [0136]) of the location marker on the display screen ("Having knowledge of the location of needle 21 relative to the plane at which an ultrasound image 23 is obtained can permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient P" Pelissier: [0153]), 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient" (Pelissier: [0153]). 

Regarding claim 7, the combination of Vilkomerson and Pelissier discloses: 
The method of claim 1, as described above. 
	Vilkomerson further discloses: 
pulsing the location signal at a known pulse rate ("commence generating output pulses at a known, predetermined rate" Vilkomerson: Col. 5, lines 10-12); and
using the known pulse rate ("pulse transmit unit 302, shown in FIG. 4 as a B-scan pulser, couples a pulse enable signal to transducer 202, and simultaneously couples that signal, appropriately attenuated at resistance divider 303 and 304, to one input of a comparator amplifier 305. The other input of the comparator 305 is coupled to a reference level established at adjustable divider 306, such that the output of the comparator 305 becomes a logical "1" only upon issuance of a bona fide pulse from pulser 

Regarding claim 9, the combination of Vilkomerson and Pelissier discloses: 
The method of claim 1, as described above. 
The combination of Vilkomerson and Pelissier remains silent on: 
wherein the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity.
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
wherein the at least one characteristic of the location signal comprises at least one of color, shape, size, brightness, intensity, rate of flashing, or echogenicity ("marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment" Pelissier: [0155]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps 

Regarding claim 10, the combination of Vilkomerson and Pelissier discloses: 
The method of claim 1, as described above. 
The combination of Vilkomerson and Pelissier remains silent on: 
wherein the location signal comprises at least one of a flashing marker or a reflective marker at the at least one portion of the needle.
However, in a similar invention in the same field of endeavor, Pelissier teaches an ultrasound system that has an ultrasound transducer equipped with a position marker and a needle equipped with a position marker, which allow the position and orientation of the transducer and needle to be determined (Abstract): 
wherein the location signal comprises at least one of a flashing marker or a reflective marker at the at least one portion of the needle ("some or all of the display (e.g., line 24 representing a projection of the needle 21 and line 30 representing the path that will be followed by the tip of needle 21) may be hidden or displayed in a different manner (e.g. dimmed, flashed or the like)" Pelissier: [0219]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the ultrasound imaging systems and methods for guiding fine elongate instruments as taught by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to "permit the calculation and display of images and other feedback that helps a user to visualize the relative locations of needle 21 and a targeted abnormality or other location within a patient" (Pelissier: [0153]). 

Regarding claim 11, the combination of Vilkomerson and Pelissier discloses: 
The method of claim 1, as described above. 
	Vilkomerson further discloses: 
wherein the at least one portion of the needle comprises a distal end of the needle ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63).

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson in view of Pelissier, further in view of Kuenen et al. (US 2019/0201110 A1, hereinafter "Kuenen").

Regarding claim 2, the combination of Vilkomerson and Pelissier discloses: 
The method of claim 1, as described above, 
generating the location signal for the at least one portion of the needle based on the data signals from the autonomous ultrasound imaging system ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63). 
The combination of Vilkomerson and Pelissier remains silent on: 
determining, via the processor the needle assembly, a threshold for the data signals; and
identifying, via the processor, a plurality of peak amplitudes within the data signals based on when the data signals exceed the threshold.
However, in a similar invention in the same field of endeavor, Kuenen teaches an apparatus and method for detecting a tool including a tip of the tool, and in particular an apparatus and method for imaging an interventional tool using image obtained by ultrasound imaging (Kuenen: [0001]): 

identifying, via the processor, a plurality of peak amplitudes ("having intensities values above a threshold intensity value" Kuenen: Claim 4) within the data signals based on when the data signals exceed the threshold ("tip detection unit may be constructed during the identification of the differential shadow region to compare the intensities of the differential image to a threshold intensity value" Kuenen: [0085]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable way to detect the location of the tool in a variety of situations. Further, the method can be used to detect the tool in high noise environments" (Kuenen: [0049]). 

Regarding claim 3, the combination of Vilkomerson, Pelissier, and Kuenen discloses: 
The method of claim 2, as described above. 
The combination of Vilkomerson and Pelissier remains silent on: 
wherein determining the threshold for the data signals further comprises
determining a baseline noise for the data signals
and subsequently determining the threshold for the data signals by eliminating the baseline noise from the data signals.

wherein determining the threshold ("tip detection unit may be constructed during the identification of the differential shadow region to compare the intensities of the differential image to a threshold intensity value" Kuenen: [0085]) for the data signals further comprises
determining a baseline noise for the data signals ("subjected to noise reduction image processing" Kuenen: [0100]; "signals are filtered by a programmable digital filter 22, which defines the band of frequencies of interest" Kuenen: [0071])
and subsequently determining the threshold ("processing step on the differential image for smoothing and noise reduction, such as thresholding" Kuenen: [0085]) for the data signals by eliminating the baseline noise from the data signals ("de-noising the image" Kuenen: [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable way to detect the location of the tool in a variety of situations. Further, the method can be used to detect the tool in high noise environments" (Kuenen: [0049]). 

Regarding claim 8, the combination of Vilkomerson, Pelissier, and Kuenen discloses: 
The method of claim 7, as described above, 

collecting multiple pulsed location signals ("receive ultrasound echo signals returning from a portion of the body" Pelissier: [0021]); and
processing the collected pulsed location signals ("location at which an echo is generated may be determined by processing the echo signals" Pelissier: [0125]). 
The combination of Vilkomerson and Pelissier remains silent on: 
at least one of filtering the collected pulsed location signals,
transforming one or more of the collected pulsed location signals,
or removing outliers from the collected pulsed location signals.
However, in a similar invention in the same field of endeavor, Kuenen teaches an apparatus and method for detecting a tool including a tip of the tool, and in particular an apparatus and method for imaging an interventional tool using image obtained by ultrasound imaging (Kuenen: [0001]): 
at least one of filtering the collected pulsed location signals ("signals are filtered by a programmable digital filter 22, which defines the band of frequencies of interest" Kuenen: [0071]),
transforming one or more of the collected pulsed location signals,
or removing outliers from the collected pulsed location signals.
	The claim requires that the processing of the collected pulsed location signals be performed via at least one of the three actions listed. By teaching the filtering of the collected pulsed location signals, Kuenen teaches this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the apparatus and method for detecting an interventional tool as taught by Kuenen. One of ordinary skill in the art would have been motivated to make this modification because the "tip of the advancing tool within the volumetric can be quickly identified, enabling rapid visualization of the tool to an operator. Also, the method is less sensitive to noise and therefore provides a reliable way to detect the location of the tool in a variety of situations. Further, the method can be used to detect the tool in high noise environments" (Kuenen: [0049]). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson in view of Pelissier and Kuenen, further in view of Hoffberg (US 2007/0053513 A1, hereinafter "Hoffberg") and Roberts et al. (US 2014/0093234 A1, hereinafter "Roberts").

Regarding claim 4, the combination of Vilkomerson, Pelissier, and Kuenen discloses: 
The method of claim 2, as described above, 
wherein generating the location signal for the at least one portion of the needle ("transducer 103 will, in accordance with the principles of the present invention, be utilized precisely to locate the position of the tip of the needle 101" Vilkomerson: Col. 2, lines 61-63) based on the data signals from the autonomous ultrasound imaging system ("ultrasound imaging system" Vilkomerson: Claim 1) further comprises:
signaling to the needle transducer of the needle assembly to flash ("some or all of the display (e.g., line 24 representing a projection of the needle 21 and line 30 representing the path that will be followed by the tip of needle 21) may be hidden or displayed in a different manner (e.g. dimmed, flashed or the like)" Pelissier: [0219]) so as to display the location signal at the at least one portion of the needle on the display screen ("generate on the display a marker indicating the location of the tip of the instrument" Pelissier: [0044]).
The combination of Vilkomerson, Pelissier, and Kuenen remains silent on: 

determining a time offset for the data signals based on the meta-frame repeat period;
anticipating a future frame rate of the autonomous ultrasound imaging system based on the time offset; 
anticipation of the future frame rate. 
However, in a similar invention in the same field of endeavor, Hoffberg teaches an interface and intelligent control of the present invention [that] are applicable to control applications in medicine or surgery (Hoffberg: [1507]): 
determining a meta-frame repeat period of the data signals ("metadata processing system operates on locally or remotely generated metadata to process the media in accordance with the metadata" Hoffberg: Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the interface and intelligent control ... applicable to control applications in medicine or surgery as taught by Hoffberg. One of ordinary skill in the art would have been motivated to make this modification because it "has a large memory in the signal analysis module 2409 for recording available patient data from the signal receiver 2408, and thus assists in medical record keeping and data analysis, as well as diagnosis" (Hoffberg: [1507]). Also, "in addition to saving time and effort during the use of the device, it would also perform an additional function, that of synthesizing the data, based on medical significance" (Hoffberg: [1508]). 

The combination of Vilkomerson, Pelissier, Kuenen, and Hoffberg remains silent on: 
determining a time offset for the data signals based on the meta-frame repeat period;
anticipating a future frame rate of the autonomous ultrasound imaging system based on the time offset; 
anticipation of the future frame rate. 

determining a time offset for the data signals ("receives and samples the multiphase (or time-offset) light packets based on the asynchronous receive sample timeline" Roberts: [0111]; "introduces those time offsets into the sample times" Roberts: [0119]) based on the meta-frame repeat period;
anticipating a future frame rate ("frame rate Ffps is an anticipated rate at which light receiver 308 will sample received light" Roberts: [0058]) of the autonomous ultrasound imaging system based on the time offset ("introduces those time offsets into the sample times" Roberts: [0119]); 
anticipation of the future frame rate ("frame rate Ffps is an anticipated rate at which light receiver 308 will sample received light" Roberts: [0058]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the method and apparatus for multiphase sampling as taught by Roberts. One of ordinary skill in the art would have been motivated to make this modification because "multiphase sampling advantageously mitigates the deleterious effects mentioned above that arise from asynchronous transmit and receive timing" (Roberts: [0119]). 

Regarding claim 5, the combination of Vilkomerson, Pelissier, Kuenen, Hoffberg, and Roberts discloses: 
The method of claim 4, as described above. 
	Kuenen further discloses:  
receiving the plurality of peak amplitudes ("having intensities values above a threshold intensity value" Kuenen: Claim 4);

The combination of Vilkomerson, Pelissier, and Kuenen remains silent on: 
wherein determining the meta-frame repeat period of the data signals further comprises:
determining a time frame between the stored plurality of peak amplitudes;
maintaining a record of the time frames between each of the plurality of peaks; and
determining the meta-frame repeat period of the autonomous ultrasound imaging system.
	However, in a similar invention in the same field of endeavor, Roberts teaches a method and apparatus for multiphase sampling: 
determining a time frame ("beginning at the specified time and duration" Roberts: [0060]) between the stored plurality of peak amplitudes ("pulses 368 spaced in time from each other by frame period" Roberts: [0080]);
maintaining a record of the time frames between each of the plurality of peaks ("pulses 368 establish and represent a receive sample timeline" Roberts: [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the method and apparatus for multiphase sampling as taught by Roberts. One of ordinary skill in the art would have been motivated to make this modification because "multiphase sampling advantageously mitigates the deleterious effects mentioned above that arise from asynchronous transmit and receive timing" (Roberts: [0119]). 

The combination of Vilkomerson, Pelissier, Kuenen, and Roberts remains silent on: 
wherein determining the meta-frame repeat period of the data signals further comprises:
determining the meta-frame repeat period of the autonomous ultrasound imaging system.

wherein determining the meta-frame ("generate content-descriptive metadata" Hoffberg: Abstract) repeat period of the data signals further comprises:
determining the meta-frame repeat period ("metadata processing system operates on locally or remotely generated metadata to process the media in accordance with the metadata" Hoffberg: Abstract) of the autonomous ultrasound imaging system based on the record of the time frames (as disclosed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the interface and intelligent control ... applicable to control applications in medicine or surgery as taught by Hoffberg. One of ordinary skill in the art would have been motivated to make this modification because it "has a large memory in the signal analysis module 2409 for recording available patient data from the signal receiver 2408, and thus assists in medical record keeping and data analysis, as well as diagnosis" (Hoffberg: [1507]). Also, "in addition to saving time and effort during the use of the device, it would also perform an additional function, that of synthesizing the data, based on medical significance" (Hoffberg: [1508]). 

Regarding claim 6, the combination of Vilkomerson, Pelissier, Kuenen, Hoffberg, and Roberts discloses: 
The method of claim 5, as described above. 
The combination of Vilkomerson, Pelissier, Kuenen, and Roberts remains silent on: 
wherein determining the meta-frame repeat period of the data signals further comprises

	However, in a similar invention in the same field of endeavor, Hoffberg teaches an interface and intelligent control of the present invention [that] are applicable to control applications in medicine or surgery (Hoffberg: [1507]): 
wherein determining the meta-frame repeat period of the data signals ("metadata processing system operates on locally or remotely generated metadata to process the media in accordance with the metadata" Hoffberg: Abstract) further comprises
applying an arithmetic correlation to the record of the time frames ("various methods are available for determining a relatedness of two sets of data, such as an image or a representation of an image. These include the determination of Hausdorff distance, fuzzy correlation, arithmetic correlation" Hoffberg: [1463]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound needle tip localization system disclosed by Vilkomerson, by including the interface and intelligent control ... applicable to control applications in medicine or surgery as taught by Hoffberg. One of ordinary skill in the art would have been motivated to make this modification because it "has a large memory in the signal analysis module 2409 for recording available patient data from the signal receiver 2408, and thus assists in medical record keeping and data analysis, as well as diagnosis" (Hoffberg: [1507]). Also, "in addition to saving time and effort during the use of the device, it would also perform an additional function, that of synthesizing the data, based on medical significance" (Hoffberg: [1508]). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793